DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on September 26, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 26, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the coating having monomers or oligomers with crosslinkers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the coating having a polymer solution".  There is insufficient antecedent basis for this limitation in the claim.
The term “passively cleaning” in claim 12 is a relative term which renders the claim indefinite. The term “passively cleaning” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 12 requires passively cleaning the part having the coating wherein passively cleaning means that less cleaning is required for the coated part then for an uncoated part. However, it is not clear what properties or steps have to be lessened for a cleaning process in order to be considered “passively cleaning”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakshminarayan et al (U.S. Patent # 5,749,041).
	In the case of claim 1, Lakshminarayan teaches a method for fabricating a metal article by first providing a part in the form of a green article comprised of metal particles formed by an additive manufacturing process. Lakshminarayan further teaches having applied a coating over the surfaces of the green article/part by infiltrating the active with an aqueous emulsion of thermosetting material which formed a skeleton around the article preventing deformation of the article and therefore prevent particles from leaking from the part. (Abstract and Column 7 Line 61 through Column 8 Line 11).
	As for claims 5-10, Lakshminarayan teaches that he coating/infiltrant material was a two-part reactive polymer comprised of an epoxy-based thermosetting polymer and a cross-linking agent which chemically crosslinked the polymers (Column 5 Line 41 through Column 6 Line 24). Lakshminarayan further teaches that the emulsion/solution was solidified via evaporation/drying (Column 7 Lines 1-16).
	As for claim 13, Lakshminarayan teaches that the coating was configured to increase the mechanical strength of the part (Column 7 Line 61 through Column 8 Line 11).

Claims 1, 5, 7, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunther (U.S. Patent # 9,943,981).
	In the case of claim 1, Gunther teaches a method for forming a three-dimensional part by additive manufacturing using powder/particulate material followed by coating/infiltrating the part with an aqueous liquid to further bind the part together (Abstract and Column 4 Lines 8-50), thereby preventing leakage of particle material. Gunther further teaches that the powder/particulate material used included metal powder (Column 3 Lines 42-47).
	As for claims 5, 7 and 11, Gunther teaches that the aqueous liquid used to infiltrate/coat the part was an aqueous polymer dispersion comprising ceramic precursors in the form of water glass which solidified by drying/evaporation (Column 5 Lines 34-49 and Column 6 Lines 56-57).
	As for claim 13, Gunther teaches that the coating/infiltration increased the mechanical strength of the part (Column 5 Lines 6-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (U.S. Patent # 10,322,454) in view of Lakshminarayan et al.
	In the case of claims 1-4, 14 and 15, Guo teaches a method for fabricating a green object by an additive manufacturing process in the form of laser sintering which selective bound together one or more materials in the form of metal powder (Abstract and Column 3 Lines 44-67). Guo teaches that the green object was a collimator configured to provide collimation on a beam emitted from an X-ray source of a computed tomography imaging system in the form of a medical imaging device (Column 1 Lines 12-22 and Column 5 Lines 18-38).
	Guo does not teach having applied a coating over surfaces of the additively manufactured collimator/part to keep metal particles from leaking from the collimator/part. However, Guo teach having subjected the green object to an infiltration/coating process in order to improve the mechanical properties of the object (Column 4 Lines 58-64).
	Lakshminarayan teaches a method for fabricating a metal article by first providing a part in the form of a green article comprised of metal particles formed by a laser sintering additive manufacturing process. Lakshminarayan further teaches having applied a coating over the surfaces of the green article/part by infiltrating the active with an aqueous emulsion of thermosetting material which formed a skeleton around the article preventing deformation of the article and therefore prevent particles from leaking from the part. (Abstract and Column 7 Line 61 through Column 8 Line 11)
	Based on the teachings of Lakshminarayan, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have applied/infiltrated the collimator/green object of Guo with the aqueous emulsion of Lakshminarayan in order to improve the mechanical strength of the collimator/green object.
	As for claims 5-10, Lakshminarayan teaches that he coating/infiltrant material was a two-part reactive polymer comprised of an epoxy-based thermosetting polymer and a cross-linking agent which chemically crosslinked the polymers (Column 5 Line 41 through Column 6 Line 24). Lakshminarayan further teaches that the emulsion/solution was solidified via evaporation/drying (Column 7 Lines 1-16).
	As for claim 12, Guo teaches having cleaned the part after formation (Column 7 Lines 10-15).
	As for claim 13, Lakshminarayan teaches that the coating was configured to increase the mechanical strength of the part (Column 7 Line 61 through Column 8 Line 11).
	As for claims 16 and 17, Guo teaches that the metal powder was formed from tungsten (Column 5 Line 65 through Column 6 Line 9).

Conclusion
	Claims 1 through 17 have been rejected. Claims 18 through 20 are withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712